THE COURT
instructed the jury that the. defendant was liable in the case stated by them, and that the written agreement was not such a written permission as the act requires.
That jury could not agree, and were discharged by consent. The cause came on again before another jury, at July term, 1811, when THE COURT (THRUSTON, Circuit Judge, absent) refused to instruct the jury that a general hiring by the defendant authorized him to carry the slave to Philadelphia, and refused to instruct them that if the course of the defendant’s business was known to the plaintiff’s agent at the time of the hiring, it authorized the defendant to take the slave out of the state of Virginia. And also refused to instruct them that the defendant, by the hiring, became the owner of the slave for the term for which he was hired.
The same opinions and instructions were given upon the last trial, and bills of exceptions were taken, but no writ of error was prosecuted.